IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Hashmatullah Waziry,                            :
                              Petitioner        :
                                                :
                v.                              : No. 859 C.D. 2021
                                                : Submitted: March 10, 2022
Alliance Express, LLC and                       :
Uninsured Employers’ Guarantee                  :
Fund (Workers’ Compensation                     :
Appeal Board),                                  :
                        Respondents             :



BEFORE:        HONORABLE PATRICIA A. McCULLOUGH, Judge
               HONORABLE STACY WALLACE, Judge
               HONORABLE MARY HANNAH LEAVITT, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WALLACE                                             FILED: April 12, 2022


       Hashmatullah Waziry (Claimant) petitions for review of the Workers’
Compensation Appeal Board’s (Board) July 6, 2021 Order that reversed a Workers’
Compensation Judge’s (WCJ) April 27, 2020 Decision to grant Claimant’s Claim
Petitions against Alliance Express, LLC (Employer) and the Uninsured Employers’
Guaranty1 Fund (UEGF). The Board determined that Pennsylvania does not have
jurisdiction over Claimant’s Claim Petitions. For the reasons that follow, we reverse



       1
         The caption of this matter, as set forth in Petitioner’s Petition for Review, incorrectly
spells “Guaranty” as “Guarantee.”
the Order of the Board and remand to the Board for consideration of Employer’s and
the UEGF’s remaining contentions on appeal.
                                I.     Background
      Employer is a shipping company that operates four trucks and employs four
truck drivers. Reproduced Record (R.R.) at 49a. Employer’s office and truck yard
are in Philadelphia, Pennsylvania. R.R. at 8a. Claimant was born in Afghanistan,
where he was an interpreter for the United States Government for five years.
Certified Record (C.R.) at 120. Claimant immigrated to the United States and
obtained his commercial driver’s license here. C.R. at 134, 172. In approximately
August 2017, Claimant called Employer from his home in Texas and asked if
Employer had a truck that was available to be driven. R.R. at 5a, 10a. Employer
responded that it did have a truck available and inquired about Claimant’s
qualifications for employment. R.R. at 10a. Employer explained to Claimant the
requirements of the job and how he would be paid for driving Employer’s truck.
R.R. at 47a.
      Since Claimant lived in Texas and had no means of getting to Philadelphia,
Employer brought a truck to San Antonio, Texas, and picked up Claimant. R.R. at
39a. Employer then rode with Claimant for two weeks to ensure that Claimant knew
how to tie down cargo loads and obtain shipping and receiving papers. R.R. at 57a,
66a. During this time, Employer and Claimant drove from Texas to New York, from
New York back to Texas, and from Texas to Philadelphia. R.R. at 59a. Claimant
equally split the mileage and load compensation with Employer for these trips. R.R.
at 71a. At the conclusion of these two weeks, after arriving in Philadelphia, Claimant
began driving on his own. Id.




                                          2
       During his nearly four months of employment with Employer, Claimant
received all driving assignments, with delivery deadlines, from Employer via phone
calls or text messages that Employer sent from its office in Philadelphia. R.R. at 9a.
Employer provided Claimant with the truck, chains, and tarps and paid for all gas
and tolls. R.R. at 8a. Employer required Claimant to submit driving logbooks to
Employer, which Employer maintained at its Philadelphia office. C.R. at 235-36.
Claimant brought the truck to Philadelphia for maintenance, and he also picked up
his paychecks in Philadelphia. R.R. at 24a, 30a.
       Employer introduced daily driving logs for some limited periods of time2
during Claimant’s employment. C.R. at 519-46. The WCJ determined that those
driving logs

       indicate [Claimant] worked regularly out of [Employer’s]
       Philadelphia, PA Office. In particular, [Claimant] picked up his truck
       in Philadelphia, PA on September 5, 2017 and September 6, 2017 and
       ended his driving day in Philadelphia, PA on September 7, 2017 and
       September 15, 2017. He started his workday in Philadelphia, PA on
       September 8, 2017 and September 9, 2017. He picked up a load on
       Byberry Road, Philadelphia on November 8, 2017, drove to Great
       Bend, PA and after a delivery in Syracuse, NY, drove back to
       Philadelphia. On November 10, 2017, he picked up his truck in
       Philadelphia.

R.R. at 9a-10a (emphasis added). Although Claimant testified that he went “from
east coast to west coast picking up loads and delivering the loads,” R.R. at 39a, he
would regularly return to Employer’s Pennsylvania location after each trip.3 See

       2
          August 31, 2017 to September 14, 2017 and November 8, 2017 to November 24, 2017.
C.R. at 519-46. Employer did not produce driving logs for the remainder of Claimant’s
employment. Claimant testified that Employer destroyed his other driving logs, because Employer
was requesting Claimant to drive more hours than legally permitted. C.R. at 164-65.
        3
          Claimant kept Employer’s truck at his home in Texas for a week on one occasion, but
this was because Employer, knowing that Claimant was obtaining a new apartment in Texas,
intentionally arranged for Claimant to take a load to Texas on his way there. C.R. at 243, 394.


                                              3
C.R. at 519-46. When Claimant was asked about his contact with Employer’s
Pennsylvania location, the following exchange occurred:

       Q. And when you completed the task of each assignment, where would
       you have to take the tractor trailer? Back to the company [Employer]?

       A. Yeah, it was whenever we coming [sic] back, we just staying [sic]
       like in New York. We have their station. We have their main office
       here in Philadelphia, Pennsylvania.

C.R. at 123-24.
       Claimant’s employment with Employer ended on December 20, 2017, when
Employer dispatched Claimant to obtain a load and transport it to Oklahoma City,
Oklahoma. R.R. at 79a-80a. While Claimant was putting a tarp on top of the load
in Dover, Delaware, Claimant fell to the ground and injured his right arm. R.R. at
8a, 40a. Claimant received surgery on his right arm at a hospital in Delaware the
following day. C.R. at 137-38. After the surgery, Employer transported Claimant
to Employer’s Philadelphia truck yard, where Claimant spent the night sleeping in
his truck. C.R. at 139-40. Claimant then flew to Buffalo, New York, on December
22, 2017, so that he could use his health insurance for medical treatments. 4 R.R. at
8a; C.R. at 142-43.
       Unable to work as a result of the injury, Claimant filed Claim Petitions in
Pennsylvania against Employer and the UEGF. R.R. at 3a. The WCJ held hearings
on the Claim Petitions and determined that Claimant’s employment was principally
localized in Pennsylvania and that his contract of hire was entered in Pennsylvania.
R.R. at 9a. Since the injury occurred in the course of employment, the WCJ granted
Claimant’s Claim Petitions. R.R. at 12a-14a.

       4
        After immigrating to the United States, Claimant received Medicare in New York state,
which remained effective. C.R. at 142-43.


                                             4
      On appeal, the Board determined that Claimant’s employment was not
principally localized in Pennsylvania and that his contract of hire was not entered in
Pennsylvania. R.R. at 29a. Accordingly, the Board determined that Pennsylvania
lacked jurisdiction over Claimant’s Claim Petitions. Id. Due to a lack of jurisdiction
over the claims, the Board reversed the WCJ’s Decision and declined to address the
additional issues raised by Employer and the UEGF. Id.
                                 II.    Discussion
       In a workers’ compensation appeal, we, like the Board, are “limited to
determining whether necessary findings of fact are supported by substantial
evidence, whether an error of law was committed, or whether constitutional rights
were violated.” Elberson v. Workers’ Comp. Appeal Bd. (Elwyn, Inc.), 936 A.2d
1195, 1198 n.2 (Pa. Cmwlth. 2007). Substantial evidence is

      such relevant evidence as a reasonable person might accept as adequate to
      support a conclusion. See Waldameer Park, Inc. v. Workers’ Comp. Appeal
      Bd. (Morrison), 819 A.2d 164 (Pa. Cmwlth. 2003); Hoffmaster v. Workers’
      Comp. Appeal Bd. (Senco Prods., Inc.), 721 A.2d 1152 (Pa. Cmwlth. 1998).
      In performing a substantial evidence analysis, the evidence must be viewed in
      a light most favorable to the party that prevailed before the WCJ. Waldameer
      Park, Inc.; Hoffmaster. In a substantial evidence analysis where both parties
      present evidence, it is immaterial that there is evidence in the record
      supporting a factual finding contrary to that made by the WCJ; rather, the
      pertinent inquiry is whether there is any evidence which supports the WCJ’s
      factual finding. Waldameer Park, Inc.; Hoffmaster.

             Mere speculation or conjecture is insufficient to support a factual
      finding, but where there exists the ability to draw reasonable and logical
      inferences from evidence that is presented, including testimony, a conclusion
      so derived will be sufficient, even if it may not be the only possible
      conclusion. See Fitzpatrick v. Natter, 961 A.2d 1229, 1241-42 (Pa. 2008); see
      also Moore v. Workmen’s Comp. Appeal Bd., 652 A.2d 802, 806 (Pa. 1995)
      (referee did not engage in speculation where there was relevant supporting
      evidence).



                                          5
W. Penn Allegheny Health Sys., Inc. v. Workers’ Comp. Appeal Bd. (Cochenour),
251 A.3d 467, 475 (Pa. Cmwlth. 2021).
      The Workers’ Compensation Act (Act)5 authorizes Pennsylvania to exercise
jurisdiction over a worker’s injuries that occur outside the boundaries of
Pennsylvania if, at the time of the injury “[h]is employment is principally localized
in [Pennsylvania]” or “[h]e is working under a contract of hire made in
[Pennsylvania] in employment not principally localized in any state.” Section 305.2
of the Act, added by the Act of December 5, 1974, P.L. 782, 77 P.S. §
411.2(a)(1)-(2).       Where an injury occurs outside the Commonwealth of
Pennsylvania, a claimant bears the burden of proving that his employment qualifies
for Pennsylvania’s extraterritorial jurisdiction under 77 P.S. § 411.2(a). Williams v.
Workers’ Comp. Appeal Bd. (POHL Transp.), 4 A.3d 742, 745 (Pa. Cmwlth. 2010)
(citing Atkins v. Workmen’s Comp. Appeal Bd. (Geo-Con, Inc.), 651 A.2d 694, 698
(Pa. Cmwlth. 1994)).
      Since Claimant’s injury occurred in Delaware, we begin by addressing
whether Claimant’s employment was principally localized in Pennsylvania. See 77
P.S. § 411.2(a)(1). The WCJ found that Claimant’s employment was principally
localized in Pennsylvania pursuant to 77 P.S. § 411.2(d)(4)(i), which states that “[a]
person’s employment is principally localized in [Pennsylvania] or another state
when . . . his employer has a place of business in this or such other state and he
regularly works at or from such place of business . . . .”
      To show that an employee regularly works at or from an employer’s place of
business, he must prove that “he worked from the Pennsylvania location as a rule,
not as the exception.” Atkins, 651 A.2d at 699 (citing Root v. Workmen’s Comp.


      5
          Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§ 1-1041.4, 2501-2710.


                                               6
Appeal Bd. (U.S. Plywood Corp.), 636 A.2d 1263, 1266 (Pa. Cmwlth. 1994). In
Root, 636 A.2d 1263, an employee was injured in an automobile accident in New
Jersey after attending a sales meeting at the employer’s Philadelphia office. This
Court held that the employee did not regularly work at or from employer’s
Philadelphia office, as

      [i]n this case, [the c]laimant’s sales territory was limited exclusively to
      southern New Jersey, and she started and ended every work[]day in her
      home/office in New Jersey. She was required to attend only monthly
      sales meetings and other sporadic functions at Employer’s Philadelphia
      office. However, because [the c]laimant was not expected to
      “regularly” be present in the Philadelphia office, she was provided no
      workspace. The WCJ correctly found these periodic contacts were not
      enough to establish that [the c]laimant “regularly worked at or from”
      [the e]mployer’s Philadelphia office. In order to establish such, a
      claimant must prove that he or she works from the Pennsylvania
      location as a rule, not as the exception.

Id. at 1265-66.
      In Holland v. Workmen’s Compensation Appeal Board (Pep Boys), 586 A.2d
988, 990-91 (Pa. Cmwlth. 1990), a truck driver, who began 190 of his 195 driving
trips from his employer’s location in New Jersey, filed a claim in Pennsylvania. He
argued that he made deliveries to the employer’s Pennsylvania locations and “was
in Pennsylvania alone 26% of the days he worked and in Pennsylvania and other
states an additional 20% of the time.” Id. We held that the truck driver “began
virtually every working day” from the New Jersey location, and that “[t]he only
constant” for the truck driver was the location in New Jersey.             Id. at 991.
Accordingly, we concluded that his employment was principally localized in New
Jersey. Id.
      In Robbins v. Workmen’s Compensation Appeal Board (Mason-Dixon Line,
Inc.), 496 A.2d 1349, 1350 (Pa. Cmwlth. 1985), a Tennessee employer hired a


                                          7
Pennsylvania resident truck driver.       The truck driver used the employer’s
Pennsylvania terminal as his “home office,” regularly received his work assignments
there, and “reported there whenever he did not have a load to take elsewhere.” Id.
at 1351-52. Under these facts, we determined that the truck driver’s employment
was principally localized in Pennsylvania, as he regularly worked from the
employer’s Pennsylvania location. Id. at 1352.
      In Hiller v. Workmen’s Compensation Appeal Board (Deberardinis), 569
A.2d 1024, (Pa. Cmwlth. 1990), a truck driver began every one of his driving trips
from Pennsylvania. In addition, he “was required to contact [the employer’s] office
daily and was required to forward all paper[]work to [the employer’s] office in . . .
Pennsylvania.” Id. at 1027. The employer also approved all rates and mileage fees,
dispatched the truck driver, and provided his paychecks. Id. Under these facts, we
determined the truck driver regularly worked from the employer’s Pennsylvania
location. Id. at 1028.
      In this matter, the WCJ’s factual findings generally fit into two categories:
first, that Claimant used Employer’s Pennsylvania location as his home base, and
second that he regularly began or ended his driving trips there. Regarding the first
category, the WCJ noted that Employer provided Claimant with his paychecks at,
and sent Claimant driving assignments from, Employer’s Pennsylvania location.
R.R. at 9a. Regarding the second category, the WCJ noted the driving logs submitted
in this matter showed that Claimant’s routine was to leave from or return to
Employer’s Pennsylvania location. R.R at 9a-10a.
      Viewed in the light most favorable to Claimant, as our standard of review
requires, we conclude that the driving logs submitted in this matter established that
Claimant regularly began and ended his driving trips at Employer’s Philadelphia,



                                         8
Pennsylvania, location, which was the only constant location for Claimant.
Although Claimant drove throughout the United States, the driving logs submitted
support Claimant’s testimony that he regularly returned to Employer’s Pennsylvania
location after completing his driving assignments. In this regard, Claimant is similar
to the truck driver in Hiller, who began all of his driving trips at his employer’s
Pennsylvania location. Claimant is also similar to the truck driver in Holland, who
began nearly all of his driving trips at his employer’s location in New Jersey, which
we considered to be the truck driver’s only constant location. In both Hiller and
Holland, we determined the truck drivers’ employment was principally localized at
the location where they began their driving trips.
      Viewed in the light most favorable to Claimant, we further conclude that the
evidence presented in this matter showed that Employer’s Pennsylvania location was
Claimant’s home base. Employer provided Claimant with his driving assignments
from Employer’s Pennsylvania location. Claimant was required to submit his
driving logs at Employer’s Pennsylvania location, and Claimant came there to obtain
his paychecks. Employer provided Claimant with the truck and all equipment, and
Claimant brought the truck back to Employer’s Pennsylvania location after he
completed driving assignments and when the truck needed maintenance. Thus,
Claimant is similar to the truck driver in Robbins, who used his employer’s
Pennsylvania location as his home base, and whose employment was determined to
be principally localized in Pennsylvania.
      The Board relied heavily on this Court’s prior decision in Root to determine
that Claimant did not work from Employer’s Pennsylvania location as a rule. Board
R.R. at 29a. Although we note that Root did not involve a truck driver and that
Claimant had substantially more contact with Employer’s Pennsylvania location



                                            9
than the employee in Root did, the Board’s overriding error was its failure to evaluate
whether the WCJ’s findings were supported by substantial evidence. Instead of
doing this, the Board improperly reviewed the evidence and independently made
factual findings that Claimant’s contacts with Employer’s Pennsylvania location
were only periodic in nature. See R.R. at 28a-29a.
      Although we agree evidence exists that would support the Board’s conclusion,
a reasonable mind would accept the evidence presented in this matter as adequate to
show that Claimant used Employer’s location as his home base and began or ended
his driving trips there. Thus, the WCJ’s factual findings are supported by substantial
evidence. See W. Penn Allegheny Health Sys., 251 A.3d at 475. In light of the
WCJ’s factual findings, which we accept, the WCJ’s legal conclusion that
Claimant’s employment was principally localized in Pennsylvania pursuant to
Section 305.2(a)(1) of the Act, 77 P.S. § 411.2(a)(1), was free of legal error.
      Accordingly, we conclude that Pennsylvania has jurisdiction over the
Claimant’s Claim Petitions pursuant to Section 305.2(a)(1) of the Act, 77 P.S. §
411.2(a)(1). Since a claimant only has to prove one ground for Pennsylvania’s
exercise of extraterritorial jurisdiction under the Act, we need not address whether
Claimant’s contract of hire was made in Pennsylvania.
      The Board did not address Employer’s and the UEGF’s additional contentions
on appeal, as the Board stopped its analysis after it determined that Pennsylvania
lacked jurisdiction over the Claim Petitions. Because we have determined that the
Board erred in this regard, we remand to the Board for consideration of Employer’s
and the UEGF’s additional contentions on appeal.
                                 III.   Conclusion
      For the reasons set forth herein, we conclude that the Board erred in making



                                          10
independent factual findings rather than analyzing whether the WCJ’s factual
findings were supported by substantial evidence.     Substantial evidence exists to
support the WCJ’s factual findings, and, in light of those findings, the WCJ did not
commit an error of law. Accordingly, Pennsylvania has jurisdiction over Claimant’s
Claim Petitions, and we reverse the Order of the Board.
      Since the Board did not address Employer’s or the UEGF’s additional
contentions on appeal, we remand to the Board for determination of those additional
contentions.




                                             ______________________________
                                             STACY WALLACE, Judge




                                        11
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Hashmatullah Waziry,                    :
                         Petitioner     :
                                        :
              v.                        : No. 859 C.D. 2021
                                        :
Alliance Express, LLC and               :
Uninsured Employers’ Guarantee          :
Fund (Workers’ Compensation             :
Appeal Board),                          :
                        Respondents     :



                                      ORDER


      AND NOW, this 12th day of April 2022, the Order of the Workers’
Compensation Appeal Board, dated July 6, 2021, is reversed, and the matter is
remanded to the Workers’ Compensation Appeal Board for consideration of
Alliance Express, LLC and the Uninsured Employers’ Guaranty Fund’s additional
contentions on appeal.
      Jurisdiction relinquished.




                                        ______________________________
                                        STACY WALLACE, Judge